DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 23 September 2020.
Claims 1-20 are currently pending and have been examined.
Claims 6, 7, 13, 14 & 20 have allowable subject matter.
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-12 & 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of providing a personal payment transaction without significantly more. 
The claim(s) recite(s) generating a first interface for a payer to effect a personal payment transaction; receiving, from the payer, identifying information about a payee; generating one or more suggested recipients for receiving a payment from the payer based on the payee identifying information; receiving an identification of an identified payee from the payer; generating a one or more options to fund the personal payment from the payer to the identified payee; generating one or more payment routing options for the payer to route the payment associated with the personal payment transaction; generating one or more payment receipt options for the identified payee to receive the payment associated with the personal payment transaction; and generating one or more channels for the payer to communicate with the payee regarding the personal payment transaction. Thus, the claim recites a fundamental economic practice which is a “method of organizing human activity”.
This judicial exception is not integrated into a practical application because the additional elements of a via the first interface, a second interface a third interface, a fourth interface, a fifth interface and a sixth interface is recited at a high level of generality.  These generic computer limitations are no more than mere instructions to apply the exception using a generic computer component (i.e. interface). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims, individually or in combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible. Claim 8 & 15 are rejected for the same reason as described above for disclosing similar subject matter.
Dependent claims 2-7, 9-14 and 16-20 only narrow the abstract idea and do not add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3-8, 10-15 & 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Milam et al. US 2013/0290177 A1, hereafter Milam in view of Lin et al. US 2010/0078471 A1, hereafter Lin.
Claim 1, 8 & 15
Milan discloses:
a processor; and a storage device storing instructions that, when executed by the processor, cause the system to perform operations comprising: generating a first interface for a payer to effect a personal payment transaction (para. 0005 & 0021);
receiving, from the payer via the first interface, identifying information about a payee (para. 0005 & 0021); 
generating a second interface including one or more suggested recipients for receiving a payment from the payer based on the payee identifying information (para. 0017 & 0045);
receiving an identification of an identified payee from the payer via the second interface (para. 0017 & 0045); 
Milam does not discloses the following, however Lin does:
generating a third interface including one or more options to fund the personal payment from the payer to the identified payee (para. 0125); 
generating a fourth interface including one or more payment routing options for the payer to route the payment associated with the personal payment transaction (para. 0085: “One or more input devices, such as a camera or near field communication (NFC) device may be provided for the acquisition of payment information. For example, the NFC device may be used to initiate an NFC connection with an external device for acquiring or sending payment information data. Additionally, the camera device may be utilized in cooperation with an image processing application to extract payment information data from an image of a payment instrument provided by a payor.”); 
generating a fifth interface including one or more payment receipt options for the identified payee to receive the payment associated with the personal payment transaction (para. 0175 & 0190); and
generating a sixth interface including one or more channels for the payer to communicate with the payee regarding the personal payment transaction (para. 0011).
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Lin with the technique of Milam to increase the ease and convenience of the system such that to provide a single transaction point for the sending and receiving payments, thus reducing or eliminating the need for the user to carry each physical payment instruments (e.g., multiple credit/debit cards).  Therefore, the design incentives of increased ease and convenience provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 3, 10 & 17
Milam discloses:
wherein the operations further comprise estimating a confidence level corresponding to each suggested recipient that indicates the likelihood each of the suggested recipient is the intended payee, and wherein the confidence level corresponding to each suggested recipient is included in the second interface (para. 0045).


Claim 4, 11 & 18
Milam and Lin discloses the limitations as shown in the rejection of Claim 1, 8 & 15 above.  Milam does not disclose the limitation of wherein the fourth interface includes a ranking for each of the one or more payment routing options for at least one characteristic of the routing options including security, speed, and/or social characteristics. However, Lin, in at Paragraph 0111, discloses “The NFC interface 60 may include one or more protocols, such as the Near Field Communication Interface and Protocols (NFCIP-1), for communicating with another NFC-enabled device. The protocols may be used to adapt the communication speed and to designate one of the connected devices as an initiating device that controls and/or initiates the NFC connection.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Lin with the technique of Milam to increase the ease and convenience of the system such that to provide a single transaction point for the sending and receiving payments, thus reducing or eliminating the need for the user to carry each physical payment instruments (e.g., multiple credit/debit cards).  Therefore, the design incentives of increased ease and convenience provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 5, 12 & 19
Milam and Lin discloses the limitations as shown in the rejection of Claim 1, 8 & 15 above.  Milam does not disclose the limitation of wherein the fifth interface includes one or more preferred payment routing options for the identified payee to receive the payment. However, Lin, in at Paragraph 0113, discloses “n embodiments where the electronic device 10 is configured to provide for the initiation of peer-to-peer transactions, including financial transactions, between an external device, as will be discussed in further detail below, the preferences 72 may include a user-specified preferred or default payment account or source, as well as user-specified preferred or default crediting account. As used herein, the term "payment account" or the like shall be understood to refer to an account from which a payment is to be debited or charged. Additionally, the term "crediting account" or the like shall be understood to refer to an account from which a payment is to be deposited or credited. Thus, a default payment account may be an account that is automatically selected for providing a payment when a transaction is initiated on the device 10. Similarly, a default crediting account may be an account that is automatically selected for the crediting or deposit of a received payment.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Lin with the technique of Milam to increase the ease and convenience of the system such that to provide a single transaction point for the sending and receiving payments, thus reducing or eliminating the need for the user to carry each physical payment instruments (e.g., multiple credit/debit cards).  Therefore, the design incentives of increased ease and convenience provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.


Claims 2, 9 & 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Milam in view of Lin and in further view of Ostrovsky US 2010/0205095 A1.
Claim 2, 9 & 16
Milam and Lin discloses the limitations as shown in the rejection of Claim 1, 8 & 15 above.  Milam does not disclose the limitation of wherein the operations further comprise generating a seventh interface including one or more options for the payee to redirect the received payment. However, Ostrovsky, in at Paragraph 0015, discloses “When the payee system receives the payment message over the Internet, the payee system is notified of the availability of funds where the funds may be (1) transferred into the payee system's account where the payee system's bank is a member of the transfer processing system or (2) made available to the payee system by establishing a connection with the transfer processing system where the funds may be redirected as desired by the payee system.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Ostrovsky with the technique of Milam & Lin to increase the ease and convenience of the system such that the funds may immediately be used towards a purchase, a debit payment, or any other financial transaction.  Therefore, the design incentives of increased ease and convenience provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,068,288, claims 1-20 of U. S. Patent No. 10,586,278 and claim 1-20 of U.S. Patent No. 10,885,579. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 are generic to all that is recited in claims 1-18 of U.S. Patent No. 10,068,288, claims 1-20 of U. S. Patent No. 10,586,278 and claim 1-20 of U.S. Patent No. 10,885,579. That is, claims 1-18 of U.S. Patent No. 10,068,288, claims 1-20 of U. S. Patent No. 10,586,278 and claim 1-20 of U.S. Patent No. 10,885,579 falls entirely within the scope of claims 1-20 or, in other words, claims 1-20 are anticipated by claims 1-18 of U.S. Patent No. 10,068,288, claims 1-20 of U. S. Patent No. 10,586,278 and claim 1-20 of U.S. Patent No. 10,885,579. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
He et al. US2015/0205789 A1 teaches a fund transfer transactions that when a payee's user class is high, the server may send audio information and/or textual information to prompt a payer with a message that "the credibility of payee is high, but we still recommend you to fully confirm the identity of the payee first before conducting the fund transfer in order to avoid unnecessary disputes". When a payee's user class is low, the server may send audio information and/or textual information to prompt a payer with a message that "the credibility of payee is low, please confirm the identity of the payee before transferring the fund to avoid fraud".


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921. The examiner can normally be reached M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KITO R ROBINSON/Primary Examiner, Art Unit 3619